DETAILED ACTION
This office action is in response to the communications received March 5, 2021.  Claims 19-40 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
This application contains claims directed to the following patentably distinct species. 
A.	Species I, directed to the embodiment of a method of making a LDMOS semiconductor device with a single gate covering both of “a first dielectric layer” and a “LOCOS dielectric layer”, as can be seen in Figs. 1-4.
B.	Species II, directed to the embodiment of a method of making a LDMOS semiconductor device with two gates respectively covering “a first dielectric layer” and a “LOCOS dielectric layer”, as can be seen in Figs. 5, 6, 7 and 9.
C.	Species III, directed to the embodiment of a method of making a LDMOS semiconductor device with four gates covering “a first dielectric layer” and a “LOCOS dielectric layer”, as can be seen in Fig. 8.

Once a Species is chosen, if Species II is chosen, then a further subspecies must be selected. 
a.	Sub-Species i, directed to a method of making a two gate LDMOS semiconductor device wherein the first gate covers a boundary where the “a first dielectric layer” and a “LOCOS dielectric layer” meet, as can be seen in Fig. 7.
b.	Sub-Species ii, directed to a method of making a two gate LDMOS semiconductor device wherein the second gate (equivalent) covers a boundary where the “a first dielectric layer” and a “LOCOS dielectric layer” meet, as can be seen in Fig. 6.
c.	Sub-Species iii, directed to a method of making a two gate LDMOS semiconductor device wherein the first gate covers the “a first dielectric layer” and a second gate (equivalent) covers the “LOCOS dielectric layer” meet, as can be seen in Figs. 5 and 9.

Last, a reduced surface field effect layer sub-species must be chosen.
d.	Sub-Species iv, directed to a method of making a LDMOS semiconductor device with a reduced surface field effect layer (element labelled “PBL”) arrangement which has a unitary shape that is made from one doping region, as can be seen in at least Figs. 2 and 4-9.  
e.	Sub-Species v, directed to a method of making a LDMOS semiconductor device with a reduced surface field effect layer (element labelled “PBL”) arrangement which has a two doped region orientation with a region that is higher under the source and a region that is deeper under the drain, as can be seen in at least Fig. 3.  This concept is captured in claims 22 and  28-30.

The species are independent or distinct because they contain mutually exclusive features as illustrated in the species/sub-species listing above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different CPC classification symbol main group / sub group or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893